Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant filed an amendment on 10/11/21. Claims 1-20 are pending and stand rejected. Claims 1, 2, 3, 13, 15, 16, and 20 amended. After careful consideration of applicant amendments and arguments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication to Dong 2020/0349573 in view of US Patent Publication to 
Jastrebski, 20100169137  

As per claims 1, 15, and 20, Dong discloses;
retrieving a data set for each of a plurality of accounts from a database, each data set including a plurality of attributes of the corresponding account; 
Dong (0042-5 account attributes, see 0045 for accounts, attributes are details of the account, )
selecting, by an attribute selection engine, 
a first set of attributes from the plurality of attributes;  Dong(0040 attributes are selected 0038 transactions to buy a gift card may be an attribute for an edge, it appears that there can be selected)
constructing, by a graph modeling engine,  Dong(0048)
a first graph including a plurality of nodes linked together by a multitude of edges based on the first set of attributes, Dong(nodes linked by edges, 0040)

and each of the edges indicates one or more of the first set of attributes common to a corresponding pair of accounts; Dong(0035,0039) forming a plurality of components in the first graph,  Dong(0060)
each of the components including a group of nodes connected to each other by a corresponding group of edges; Dong(0003)
the components of the first graph to generate a first signal indicating a likelihood of the first graph to identify fraudulent accounts; 
Dong(0029) comparing the first signal with a second signal indicating the likelihood of a second graph to identify fraudulent accounts, 
Dong(0029) wherein the second graph is based on a second set of attributes different than the first set of attributes; and selecting one of the first graph or the second graph, based on the comparing, to predict whether any of the plurality of accounts is fraudulent.
Dong(0029) Dong does not explicitly disclose;
What Jastrebski teaches,
providing the components of the first graph to a machine learning engine including one or more seeded machine learning models, wherein the one or more seeded machine learning models are seeded with (0052) historical account data (0057)
indicating one or more of types of component structures or types of attributes in previously generated network graphs found to predict one or more accounts as fraudulent; analyzing, by the one or more seeded machine learning models,
(0057-8 “or” is a choice, only one side of he or is required)
The motivation for the combination of Dong and Jastrebski is because monitoring data for fraud is important for fraud prevention. (0002)

As per claims 2, 16, Dong discloses;
ne or more attributes includes one or more of a common phone number, a common email address, a common mailing address, a common bank account number, a common IP address, a common social security number (SSN), a common tax ID, or a common age of the account. Dong(0020 email)

As per claims 3, 11, Dong discloses; The method of claim 1, wherein the nodes within a respective one of the components of the first graph are not connected to other nodes in the first graph.  (not connected is not supported by applicant spec. see 112(a) above but, Dong teaches disjoint 0038)

As per claim 4 Dong discloses;
The method of claim 1, wherein the first signal indicates an accuracy with which the first graph identifies fraudulent accounts, and the second signal indicates an accuracy with which the second graph identifies fraudulent accounts.  Dong (0035)

As per claim 5 Dong discloses;
The method of claim 4, wherein the first signal further indicates a percentage of the accounts covered by the first graph, and the second signal further indicates a percentage of the accounts covered by the second graph.  Dong(0035)

As per claim 6, Dong discloses; The method of claim 1, wherein the comparing comprises: generating a first predictive model based on the first graph; generating a second predictive model based on the second graph; and comparing the first predictive model with the second predictive model.  
Dong (0059)

As per claims 7,17 Dong discloses;
The method of claim 1, wherein the second graph is derived by: removing one or more attributes from the first set of attributes to form the second set of attributes; and constructing a second graph including a plurality of nodes linked together by a multitude of edges each indicating one or more of the second set of attributes common to a corresponding pair of accounts.  Dong(0059, 0035)

As per claim 8, Dong discloses;
The method of claim 1, wherein the second graph is derived by: replacing one or more attributes of the first set of attributes with one or more other attributes to form the second set of attributes; and constructing a second graph including a plurality of nodes linked together by a multitude of edges each indicating one or more of the second set of attributes common to a corresponding pair of accounts.  (0041)

As per claim 9 Dong discloses;  The method of claim 1, further comprising: selectively updating the historical account data with one or both of the first graph and the second graph based at least in part on the first signal and the second signal, respectively.   Dong 0041)

As per claims 10,18 Dong discloses;
The method of claim 1, further comprising: determining a combination of attributes having the greatest predictive accuracy based at least in part on the selecting.  Dong(0045)

As per claims 12, 15, Dong discloses;. The method of claim 1, wherein analyzing the components comprises: training a model of historical account data based on the components; and determining whether one or more features of the components provide an accurate prediction of fraudulent accounts.  Dong(0043- training, 0045 accurate)

As per claim 19 Dong discloses; The system of claim 15, wherein execution of the instructions for analyzing the components causes the system to perform operations further comprising: training a model of historical account data based on the components; and determining whether one or more features of the components provide an accurate prediction of fraudulent accounts, wherein the one or more features indicate a percentage of the nodes in a respective component associated with a fraudulent account.  Dong(0035)

As per claim 14 Dong Discloses; The method of claim 1, further comprising: comparing the first graph with the second graph to generate modelling difference, wherein selecting the one of the first graph or the second graph is further based on the modelling difference.  
Dong(035, “or”)

As per claim 13, Dong discloses;
The method of claim 12, wherein the one or more features indicate a percentage of the nodes in a respective component associated with a fraudulent account.  
Dong(0034)
Response to Arguments
Applicant filed an amendment on 10/11/21. Claims 1-20 are pending and stand rejected. Claims 1, 2, 3, 13, 15, 16, and 20 amended. After careful consideration of applicant amendments and arguments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection. 
Claim Rejections - 35 U.S.C. * 101 – moot in view of amendment.

Claim Rejections - 35 U.S.C. * 112 – moot in view of amendment.
Ser. No.: 16/691,466 14 
Claim Rejections - 35 U.S.C. * 103 
Claims 1-20 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over 
Dong, U.S. Publication No. 2020/0349573 Al (hereinafter "Dong"), in view of Harris et al., U.S. Publication No. 2021/0174367 Al (hereinafter "Harris"). 

Here applicant arguments are largely moot. Here, the examiner has provided better art in view of amendment. However, the edges, argument as directed to Dong appears to be not persuasive in the context that edges are attributes as defined in applicant specification.  For example in (0012), “each of the edges indicates one or more of a first set of attributes…”
Applicant claims can be interpreted broadly within the limits of the specification.



While Dong recites the phrases "edges" and "edge attributes" for edges in a graph model, 
Applicant respectfully submits that the terms have different meanings in Dong than as used in 
Applicant's specification and claims. Specifically, an "edge" in Dong refers to 
transactions/requests between sender accounts and recipient accounts. In particular, paragraph Ser. No.: 16/691,466 18
[0037] of Dong recites (with emphasis added), "In various embodiments, this transaction network is modeled as a graph, where the sender accounts 102 and recipient accounts 130 are modelled as nodes and requests 134 between them as edges." Indeed, the next sentence of paragraph [0037] goes on to recite that graphs dynamically change "since new transactions are generated all the time." Furthermore, the next sentence goes on to differentiate Dong from prior techniques in that "[f]ew previous graph modeling techniques deal with dynamically changing graphs, and none of them have edges that are added sequentially as problem setting." Edges can be added sequentially in Dong because each edge represents a transaction. As such, paragraph [0037] defines and reinforces that an "edge" in Dong is of a transaction/request, NOT of an account. 

Here in 0040 of Dong, the transactions refer to sender account…. Applicant claim 1 indicates that edges attributes are common to a pair of accounts. Dong’s Edges are referring to transactions between accounts. However, does the transaction between accounts not provide a similar recitation because a transaction between accounts should have matching interactions between the accounts.  Thus in view of the claim wording, broadly construed in view of the specification does not preclude the examiner interpretation. If applicant clarifies “edges” in the claims for example claim 1 then applicant may be persuasive.  


Claims 2-14 –by virtue of dependency.
Independent Claim 15 – argued similar to claim 1.
Ser. No.: 16/691,466 20 
Independent Claim 20 – argued similar to claim 1.

Claims 2 – by virtue of dependency.
Dependent Claim 16 – by virtue of dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following three attached non-patent literature documents were identified in an IP.com search. All are relevant to fraud detection for accounts. 
"A deep Neural Network Algorithm for detecting Credit card Fraud" (Year: 2020)
"Credit card Fraud Detection using Machine Learning" (Year: 2020)
"Solve Fraud detection problem by using Graph based learning methods" (Year: 2019)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698